888 So. 2d 153 (2004)
Alfonzo EDWARDS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D04-2900.
District Court of Appeal of Florida, Fifth District.
December 3, 2004.
Alfonzo Edwards, Bushnell, Pro Se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Rebecca Rock McGuigan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Alfonzo Edwards appeals the summary denial of his Rule 3.850 motion, in which he alleges that his trial counsel was ineffective. The trial court disposed of the order by explaining that there was no deficient conduct appearing in the record. However, no portions of the record conclusively refuting the assertions of Mr. Edwards are attached, as required by rule 3.850(d), Florida Rules of Criminal Procedure. The State commendably acknowledges that the order denying relief is deficient. Accordingly, we remand the case to the trial court with directions either to attach the pertinent portions of the record to support its ruling, or to conduct an evidentiary hearing on the issues raised by the motion. See Oehling v. State, 659 So. 2d 1226 (Fla. 5th DCA 1995).
REVERSED and REMANDED with instructions.
SAWAYA, C.J., PETERSON and MONACO, JJ., concur.